Citation Nr: 1819898	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-14 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include an adjustment disorder, anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder to include ischemic heart disease.

3.  Entitlement to service connection for a nasal disorder other than loss of smell.

4.  Entitlement to service connection for cranial nerve dysfunction other than loss of smell.

5.  Entitlement to service connection for loss of smell.

6.  Entitlement to service connection for right knee disorder.

7.  Entitlement to service connection for left knee disorder.

8.  Entitlement to service connection for right shoulder disorder.

9.  Entitlement to service connection for left shoulder disorder. 

10.  Entitlement to service connection for a right ankle disorder.

11.  Entitlement to service connection for a left ankle disorder.

12.  Entitlement to service connection for right foot and toe disorders including pes planus and plantar fasciitis.

13.  Entitlement to service connection for left foot and toe disorders including pes planus and plantar fasciitis.

14.  Entitlement to service connection for a right elbow disorder.

15.  Entitlement to service connection for a left elbow disorder.

16.  Entitlement to service connection for a right hip disorder.

17.  Entitlement to service connection for rheumatoid arthritis.

18.  Entitlement to service connection for fibromyalgia.

19.  Entitlement to service connection for degenerative osteoarthritis (claimed as all joints).

20.  Entitlement to service connection for a neurological disorder manifested by seizures and tremors to include epilepsy.

21.  Entitlement to service connection for a genitourinary disorder other than erectile dysfunction to include epididymo-orchitis.

22.  Entitlement to service connection for erectile dysfunction.

23.  Entitlement to service connection for a left ear disorder other than hearing loss and tinnitus.

24.  Entitlement to service connection for sleep apnea.

25.  Entitlement to service connection for a liver disorder including hepatitis C and hepatitis non-C.

26.  Entitlement to service connection for a neurogenic bowel.

27.  Entitlement to service connection for right lower extremity peripheral neuropathy.

28.  Entitlement to service connection for left lower extremity peripheral neuropathy.

29.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

30.  Entitlement to service connection for hemorrhoids.

31.  Entitlement to service connection for prostatitis.

32.  Entitlement to service connection for non-Hodgkin's lymphoma.

33.  Entitlement to service connection for a skin disorder including of the left hand and the left and right forearms. 

34.  Entitlement to service connection for a kidney disorder.

35.  Entitlement to service connection for diabetes mellitus.  

36.  Entitlement to a compensable rating for non specific urethritis.

37.  Entitlement to special monthly compensation based on deafness.

38.  Entitlement to special monthly compensation based on loss of use of a creative organ.

39.  Entitlement to a total rating based on individual unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010, February 2011, May 2011, and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  

As to the claim of service connection for an acquired psychiatric disorder, the Board has recharacterized this issue as it appears above so as to better reflect the Veteran's intent when filing the claim and this diagnoses found in the record.  

Next, the Board finds that it does not have jurisdiction over the Veteran's claim for a retroactive payment because in March 2017 he withdrew this claim.  See 38 C.F.R. § 20.204(b) (2017).   However, given the Veteran's October 2016 personal hearing testimony as well as the August 2016 supplemental statement of the case and the August 2016 VA Form 8, Certification of Appeal, the Board finds that in December 2015 the Veteran did not make a knowing withdrawal of any of the issues listed on the first page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All the claims except the claim of service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder had its onset in service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disorder because, in substance, it started while in service and has continued to the current time.  Specifically, he reports that it was caused by his experiences in the United States Marine Corps to include seeing a murder-suicide on a pistol range, seeing an accident on the grenade range when a grenade exploded and killed the student and instructor, and being kicked by a drill instructor. 

In general, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

The record shows the Veteran being diagnosed with a number of acquired psychiatric disorders to include an adjustment disorder with anxious features, depression, anxiety, and schizophrenia.  See, e.g., VA treatment record dated in July 2010, June 2016, July 2016, June 2017, November 2017, and December 2017.  Moreover, the Board finds that the Veteran's testimony regarding having psychiatric problems in service because of the stress of that service when combined with the November 1976 separation examination in which he reported a history of nervous trouble is sufficient proof that his acquired psychiatric disorder started while on active duty because the symptom of his acquired psychiatric disorder are observable by a lay person.  See Davidson.  Lastly, the Board finds the Veteran's testimony regarding having continued psychiatric problems in and since service is sufficient proof that his acquired psychiatric disorder has continued since service because the symptom of his acquired psychiatric disorder is observable by lay persons.  Id.  Therefore, with affording the Veteran the benefit of the doubt, the Board concludes that service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

Lastly, given the Veteran's personal hearing testimony in which he notified the Board that a grant of service connection for any acquired psychiatric disorder would satisfy the appeal as to this issue, the Board finds that it need not consider whether service connection is warranted for any other acquired psychiatric disorder.  


ORDER

Service connection for an acquired psychiatric disorder is granted.


REMAND

As to all the remaining issues on appeal, the Board finds that a remand is required for the AOJ to review the additional pertinent evidence that was added to the claims file after the most recent statement of the case (SOC) and supplemental statement of the case (SSOC) and issue the Veteran a SSOC.  See 38 C.F.R. § 19.31 (2017) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

In this regard, the Veteran's claims that many of his service connection claims are based on the disabilities being caused by his exposure to herbicides (i.e., in the Republic of Vietnam in 1975 even though such service cannot be confirmed by the National Personnel Records Center (NPRC)), asbestos (i.e., on ships he traveled on), radiation (i.e., while on a submarine training), mustard gas (i.e., while in boot camp training), and/or the toxins in the water at Camp Lejeune (i.e., while he was stationed there).  He also claims that some of the disabilities are due to his service connected disabilities, including the medication he takes for these disabilities, and/or they are due to disabilities for which he should be service-connected.  Therefore, when adjudicating these claims the AOJ should be mindful to consider all the Veteran theories of entitlement.

As to the claims of service connection for a left ear disorder, erectile dysfunction, sleep apnea, prostatitis, a kidney disorder, and diabetes mellitus, the record shows that the Veteran was afforded VA examinations.  See VA examinations dated in March 2013, January 2015, April 2015, July 2015, December 2015, January 2016, March 2016, and July 2015.  However, these examiners either did not provide etiology opinions or the opinion they provided were inadequate.  Therefore, the Board finds that while the appeal is in remand status the appellant should be provided with new VA examinations to obtain adequate etiology opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Given the Veteran's documented service at Camp Lejeune, his already service-connected disabilities including his newly service connected psychiatric disorder, his competent claims regarding observable adverse symptomatology, his claims of herbicide exposure from drinking/showering in water while being on a ship that was stationed off the cost of the Republic of Vietnam, his claims of asbestos exposure from being on ships taking him overseas, his claims of radiation exposure from training on a nuclear submarine, and his claims regarding mustard gas exposure while in training, the Board finds that while the appeal is in remand he should also be provided with VA examinations to ascertain the diagnosis and/or origins of any heart disorder, nasal disorder, loss of smell, knee disorders, shoulder disorders, ankle disorders, foot and toe disorders, pes planus, plantar fasciitis, elbow disorders, a right hip disorder, rheumatoid arthritis, fibromyalgia, degenerative osteoarthritis, a neurological/seizure disorder, a genitourinary disorder, a left ear disorder, a liver disorder, a neurogenic bowel, lower extremity peripheral neuropathy, residuals of a TBI, hemorrhoids, prostatitis, cranial nerve dysfunction, non-Hodgkin's lymphoma, and a skin disorder.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); Davidson.

As to the claims for a higher evaluation for non specific urethritis and special monthly compensation based on deafness, given the above development as well as the Veteran's testimony regarding a worsening his disabilities since his last VA examination, the Board finds that the Veteran should be provided with new VA examinations to ascertain the current severity of his disabilities while the appeal is in remand status.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As to the claim for a TDIU, the Board finds that a remand is also required to obtain from the Veteran an updated and fully executed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Obtain from the Veteran an updated and fully executed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

2.  Associate with the claims file any outstanding post-December 2017 treatment records from the Atlanta VA Medical Center.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of problems in-service and since that time with a heart disorder, a nasal disorder, loss of smell, knee disorders, shoulder disorders, ankle disorders, foot and toe disorders, pes planus, plantar fasciitis, elbow disorders, a right hip disorder, rheumatoid arthritis, fibromyalgia, degenerative osteoarthritis, a neurological/seizure disorder, a genitourinary disorder, erectile dysfunction, a left ear disorder, sleep apnea, a liver disorder, a neurogenic bowel, lower extremity peripheral neuropathy, a TBI, hemorrhoids, prostatitis, cranial nerve dysfunction, non-Hodgkin's lymphoma, a skin disorder, a kidney disorder, and diabetes mellitus as well as the current severity of  his non specific urethritis, including all problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for examination[s] to determine the diagnosis and etiology of any heart disorder, nasal disorder, loss of smell, knee disorders, shoulder disorders, ankle disorders, foot and toe disorders, pes planus, plantar fasciitis, elbow disorders, a right hip disorder, rheumatoid arthritis, fibromyalgia, degenerative osteoarthritis, a neurological/ seizure disorder, a genitourinary disorder, erectile dysfunction, a left ear disorder, sleep apnea, a liver disorder, a neurogenic bowel, lower extremity peripheral neuropathy, a TBI, hemorrhoids, prostatitis, cranial nerve dysfunction, non-Hodgkin's lymphoma, a skin disorder, a kidney disorder, and diabetes mellitus.  The claims folder must be made available to and reviewed by the examiner.  

After a review of the record and, if needed, an examination of the Veteran, provide answers to the following questions: 

(i)  Does the Veteran currently have and/or did he have at any time during the pendency of the appeal a diagnosis of a heart disorder, a nasal disorder, loss of smell, knee disorders, shoulder disorders, ankle disorders, foot and toe disorders, pes planus, plantar fasciitis, elbow disorders, a right hip disorder, rheumatoid arthritis, fibromyalgia, degenerative osteoarthritis, a neurological/seizure disorder, a genitourinary disorder, erectile dysfunction, a left ear disorder, sleep apnea, a liver disorder, a neurogenic bowel, lower extremity peripheral neuropathy, residuals of a TBI, hemorrhoids, prostatitis, cranial nerve dysfunction, non-Hodgkin's lymphoma, a skin disorder, a kidney disorder, and diabetes mellitus.

(ii)  As to each diagnosed disorder, is it at least as likely as not that it is related to or had its onset in service to include as residuals of his in-service gonorrhea?

(iii)  As to any arthritis, did it manifest it's self in the first post-service year?

(iv)  As to each diagnosed disorder, is it at least as likely as not caused by any service-connected disability including his newly service connected psychiatric disorder to include the medications he takes to treat his service-connected disabilities?

(v)  As to each diagnosed disorder, is it at least as likely as not aggravated (i.e., permanently worsened) by any service-connected disability including his newly service connected psychiatric disorder to include the medications he takes to treat his service-connected disabilities?

The examiners in providing answers to the above questions should consider the Veteran's claims that his disorders are due to, among other things, his exposure to herbicides, asbestos, radiation, mustard gas, and/or the toxins in the water at Camp Lejeune while in service.

The examiners in providing answers to the above questions should presume the Veteran's exposure to the toxins in the water at Camp Lejeune because he served at this facility during the required time period.

The examiners in providing answers to the above questions should consider the Veteran's competent lay claims regarding his observable symptomatology. 
The examination reported must include a complete rationale for all opinions expressed.  

If any of the examiners feel that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an audiological examination.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

7.  After undertaking any other needed development, including any outstanding regulatory development required in connection with the appellant's claims that his current disabilities are due to his exposure to herbicides, asbestos, radiation, mustard gas, and/or the toxins in the water at Camp Lejeune, adjudicate the remaining issues on appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a SSOC that provides the Veteran with notice of the laws and regulations governing exposure to herbicides, asbestos, radiation, mustard gas, and the toxins in the water at Camp Lejeune as well as secondary service connection and notice of all evidence added to the record since the last SSOC and SOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


